Citation Nr: 1616269	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 20 percent for the 
service-connected unstable and painful abdominal scar (residuals of myomectomy) from October 2, 2009.  

2.  Entitlement to a higher initial disability rating in excess of 0 percent for the 
service-connected (non-scar) residuals of abdominal myomectomy from October 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant, had active service from July 2004 to July 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Columbia, South Carolina, which granted service connection for the residuals of an abdominal myomectomy (surgical removal of fibroids from the uterus) including a scar and assigned a noncompensable (zero percent) rating under Diagnostic Code 7804 (rating for unstable and painful scar), effective October 2, 2009.  In October 2010, the Veteran entered a notice of disagreement that included disagreement with the initial rating assigned.  During the pendency of the appeal for a higher initial rating for the service-connected residuals of an abdominal myomectomy that included a scar, an August 2011 rating decision granted a 10 percent disability rating for the entire rating period from October 2, 2009.  An April 2015 rating decision separated the ratings into 1) unstable and painful scar, granting a higher 20 percent rating effective from October 2, 2009, and 2) other residuals of myomectomy, rated 0 percent. 

At the time of the April 2015 rating decision, the Veteran was already service connected for the unstable and painful abdominal scar (under Diagnostic Code 7804).  For this reason, the RO rated other (non-scar) residuals as 0 percent disabling, finding no separate rating for other residual of myomectomy.  In rating the non-scar residuals of myomectomy, the RO referenced Diagnostic Code 7805 to analyze that there was no additional functional impairment residual to myomectomy - whether from a scar or other underlying disorder - to warrant a separate compensable rating for non-scar functional impairment.  By analyzing Diagnostic Code 7805, the RO was not in fact finding any functional impairment that warranted the use of Diagnostic Code 7805.  The evidence shows that there are no non-scar residuals or functional impairment, whether the analysis is under Diagnostic Code 7805 or Diagnostic Code 7613.  

In order not to confuse a scar analysis with an analysis of any non-scar residuals of myomectomy, the Board is referring to the separately rated disabilities as scar (rated under Diagnostic Code 7804 and non-scar (RO used Diagnostic Code 7805; the Board is using Diagnostic Code 7613).  The analysis of whether a separate rating is warranted under Diagnostic Code 7805 is a separate analysis as to whether there is separate functional impairment due to a scar to warrant separate 10 percent rating; therefore, this analysis could be undertaken either as an extension of the scar rating analysis or as analysis of whether there are non-scar residuals of myomectomy that warrant a compensable rating.  If and when there is separate functional impairment due to scar, that functional impairment will be assigned its own rating and diagnostic code, hyphenated following use of Diagnostic Code 7805.  

The April 2015 rating decision on appeal assigned a separate 0 percent rating for non-scar residuals of myomectomy (the abdominal scar was previously service connected and should maintain the correlating 20 percent rating under Diagnostic Code 7804).  The Board will analyze any non-scar residuals of myomectomy under Diagnostic Code 7613.  

The Board recommends (and the RO should correspondingly update the rating code sheet to reflect the appropriate ratings and preferred diagnostic codes) that the Veteran's 20 percent rating for the abdominal scar be continued under Diagnostic Code 7804, and the separate 0 percent rating for non-scar myomectomy residuals from October 2, 2009 be rated using Diagnostic Code 7613.  Doing so preserves the Veteran's long-established abdominal scar disability rating without inadvertently reducing it, and provides additional criteria (to be separately rated under Diagnostic Code 7613) to rate any non-scar myomectomy residuals.  

As the Veteran disagreed with the initial rating assigned following service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire initial rating period from October 2, 2009, the abdominal scar has been characterized by one linear scar that is painful and unstable, measuring 
0.25 centimeters wide and 14 centimeters long.  

2.  For the entire initial rating period from October 2, 2009, the non-scar residuals of myomectomy have not manifested as symptoms that require continuous treatment.     


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the abdominal scar have not been met or more nearly approximated for any part of the initial rating period from October 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7804 (2015).

2.  For the entire initial rating period from October 2, 2009, the criteria for a 
rating in excess of 0 percent for the residuals of a myomectomy have not been met or more nearly approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 7613 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2010, November 2010, and August 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

The Board has considered the representative's general contention that the rating issues on appeal are based on an old VA examination, and, since then, the severity of the abdominal scar and (non-scar) residuals of abdominal myomectomy have worsened, so a new VA examination is warranted (see June 2015 Appellant's Brief; see also March 2016 Appellant's Brief).  The representative makes the conclusory statement, but does not represent that the Veteran has asserted worsening or indicate any specific evidence that could be interpreted as suggestive of worsening of scar or non-scar symptoms.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Board finds that, in this case, the duty to assist does not require obtaining a new VA examination or opinion because neither the Veteran nor the record has suggested that the service-connected abdomen scar or (non-scar) residuals of myomectomy have worsened in severity since the most recent VA examination in August 2013.  The representative has only advanced generally a non-case- specific assertion that the disabilities have worsened in severity, without providing any specific assertions or pointing to evidence of symptoms and/or functional impairment.  Neither the representative nor the Veteran has cited to any relevant symptoms or impairment that was present at the time of the August 2013 VA examination that was not considered by the VA examiner, or stated what has worsened since the 2013 examination to suggest further examination or development toward determining whether the criteria for higher ratings have been met or more nearly approximated; therefore, there is sufficient competent medical evidence of record to decide the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  In considering the foregoing, the Board finds that the representative's request for a new VA examination is merely an argument and is not based on an actual assertion of worsening from the Veteran or the evidence of record of worsening of the service-connected disabilities.  The Board finds that the record forms an adequate basis on which to decide the claim.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Initial Rating for Abdominal Scar

For the entire rating period on appeal from October 2, 2009, the abdominal scar on the trunk anterior surface is rated at 20 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, for a painful and unstable scar. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (2) under Diagnostic Code 7804 provides that provides that a scar or scars that is both unstable and painful on examination may be assigned an additional 10 percent rating. 

The Veteran contends generally the scar is painful.  At the November 2010 VA examination, the Veteran reported persistent pain at the abdominal incision.  The November 2010 VA examiner assessed one nonpainful scar located on the anterior trunk that was 0.25 centimeters wide and 14 centimeters long, and diagnosed a residual scar from myomectomy.  At the June 2011 VA examination, the VA examiner noted a pelvic scar, which the Veteran attributed to the 2008 myomectomy and a cesarean section in 2009.  At the August 2013 VA examination, the Veteran reported a painful scar on the anterior trunk, and denied any limitation of function.  The August 2013 VA examiner assessed one 14 centimeter liner horizontal scar of the anterior trunk, which was tender to the touch, and both painful and unstable.   

After a review of all the evidence, both lay and medical, for the entire initial rating period from October 2, 2009, the Board finds that the criteria for initial disability rating in excess of 20 percent has not been more nearly approximated.  Findings from the November 2010, June 2011, and August 2013 VA examinations do not reveal five or more scars that are unstable or painful as required for a higher 
30 percent rating under Diagnostic Code 7804.  The weight of the evidence is against a finding that a rating in excess of 20 percent is warranted for the scar on the anterior trunk under Diagnostic Code 7804.  The residual surgical scar involves only one scar, and the maximum rating for one unstable and painful scar is 
20 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

The Board next finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable or would result in a higher rating.  See 38 C.F.R. § 4.118. Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 20 percent disabling for areas at least 
12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under Diagnostic Code 7802, a maximum 10 percent disability rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Because the Veteran's residual scar has a maximum width of 0.25 centimeters and maximum length of 
14 centimeters, these Diagnostic Codes are not applicable. 

In this case, the Board is analyzing whether a higher rating is warranted under Diagnostic Code 7805 for "other" scars or "other" effects of scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805, whereas the RO used a separate residual rating (either way is acceptable).  In this case, the evidence weighs against a finding that there are any disabling effects or other functional impairment associated with the residual scar disability that are not already contemplated in the 20 percent rating under Diagnostic Code 7804 to warrant a separate, compensable rating under Diagnostic Code 7805.  The August 2010 VA examination report shows the scar measured 0.25 centimeters by 14 cm at its widest portion.  The August 2013 VA examiner noted that the scar was painful and unstable, and that the Veteran denied any limitation in function.  There are no contrary findings in relevant treatment records.  The residual scar pain is contemplated in the current 
20 percent rating under Diagnostic Code 7804.

In consideration of the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the abdominal scar for any period of the rating claim.  38 C.F.R. §§ 4.118, 4.3, 4.7.    

Initial Rating for (Non-Scar) Residuals of a Myomectomy

The Veteran contends that the severity of the service-connected residuals of a myomectomy warrants a compensable rating.  The disability is initially rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.124a, Diagnostic Code 7613.

Diagnostic Code 7613 is covered by the General Rating Formula for Disease, Injury, or Adhesion of Female Reproductive Organs (General Rating Formula). 
38 C.F.R. § 4.116 (2015), Diagnostic Code 7613.  Under the General Rating Formula, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating contemplates symptoms requiring continuous treatment.  A 30 percent rating covers symptoms not controlled by continuous treatment. 

An April 2008 service treatment record reflects a follow up appointment after the 2008 abdominal myomectomy.  The Veteran reported discomfort in the abdominal area, which had improved, and complains of occasional incisional pain.  The examiner noted the Veteran was walking and exercising without difficulty.   

A January 2009 VA treatment record reflects the Veteran reported "no problems" with myomectomy residuals.  

At the November 2010 VA examination, the Veteran reported persistent pain at the abdominal incision for the service-connected myomectomy.  The VA examiner assessed a nonpainful scar located on the anterior trunk that was 0.25 centimeters wide and 14 centimeters long, and diagnosed a residual scar from myomectomy (discussed above). 

At the June 2011 VA examination, the Veteran reported heavy periods, undergoing a myomectomy in 2008, and reoccurring abdominal discomfort.  The Veteran denied any history of recurrent urinary tract infection.  Upon examination, the VA examiner noted a pelvic scar.  The VA examiner noted that the Veteran reported that the pelvic scar was due to the 2008 myomectomy and a cesarean section in 2009, and diagnosed iron deficiency anemia.  At an August 2013 VA examination, the VA examiner assessed one 14 centimeter liner horizontal scar of the anterior trunk, which was both painful and unstable (also discussed above).   

After a review of all the evidence, both lay and medical, for the entire initial rating period from October 2, 2009, the Board finds that the criteria for initial disability rating in excess of 0 percent for the service-connected (non-scar) residuals of abdominal myomectomy have not been more nearly approximated.  The evidence relevant to the rating period shows that the Veteran's disability has not been manifested as symptoms that require continuous treatment, or symptoms not controlled by continuous treatment.  While the disability has manifested as some intermittent pain of the abdominal and pelvic area, the weight of the evidence does not reflect (non-scar) residuals of abdominal myomectomy were controlled by continuous treatment.  Specifically, a January 2009 VA treatment record reflects the Veteran reported "no problems" with myomectomy residuals.  Further, despite reports of reoccurring abdominal discomfort at the June 2011 VA examination, the weight of the relevant lay and medical evidence does not demonstrate treatment sought or complaints due to (non-scar) residuals of the abdominal myomectomy.   

As analyzed above, the Board has found that a separate rating is not warranted under Diagnostic Code 7805 for "other" functional effects of scars.  In this case, the evidence weighs against a finding that there are any disabling effects or other functional impairment that are not already contemplated in the 20 percent rating under Diagnostic Code 7804 to warrant a separate, compensable rating under Diagnostic Code 7805.  For these reasons, the Board finds that the Veteran is not entitled to a disability rating in excess of 0 percent for the (non-scar) residuals of the abdominal myomectomy for any period of the rating claim.  38 C.F.R. § 4.116.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's scar and (non-scar) myomectomy residuals, and no referral for extraschedular consideration is required.  The (non-scar) myomectomy residuals has been manifested by symptoms of intermittent pain and heavy periods.  The schedular rating criteria (Diagnostic Code 7613) specifically contemplate such symptomatology and functional impairment, as the Veteran does not experience symptoms requiring continuous treatment.  In this case, comparing the Veteran's disability level and symptomatology of the myomectomy residuals to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  The Board also considered Diagnostic Code 7805 for other functional impairment, but the 
10 percent criteria are not met.  

The Board also finds that the symptomatology and impairment caused by the Veteran's abdominal scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful and unstable scars.  Considering the lay and medical evidence, the Veteran's scar is characterized by one scar that is 14 centimeters, and both unstable and painful.  In this case, comparing the Veteran's disability level and symptomatology of the abdominal scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities; therefore, a TDIU issue has not been raised.  
   

ORDER

An initial disability rating in excess of 20 percent for the service-connected unstable and painful abdominal scar is denied.  

An initial disability rating in excess of 0 percent for (non-scar) residuals of abdominal myomectomy is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


